Citation Nr: 1105794	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to sickle cell anemia.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to sickle cell anemia.

4.  Entitlement to service connection for herniated disc/low back 
disability, to include as secondary to sickle cell anemia.

5.  Entitlement to service connection for hypertension, to 
include as secondary to sickle cell anemia.

6.  Entitlement to service connection for a cervical spine 
disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1980.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The Veteran testified before a Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing is associated 
with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In December 2010, the Board advised the Veteran that the Veterans 
Law Judge before whom she had testified in August 2008 was no 
longer employed by the Board.  The Veteran was offered an 
opportunity to testify at an additional hearing.  In August 2010, 
the Veteran indicated that she wished to appear at another 
hearing at her local RO via videoconference.  

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a 
videoconference hearing at RO before a 
Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at 
a hearing before a Veterans Law Judge, the RO need not take any 
further adjudicatory action, but should return the claims folder 
to the Board for further appellate review.  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


